[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              JUNE 10, 2010
                               No. 09-15788                    JOHN LEY
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 03-00010-CR-WLS-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

PAUL CONEY, JR.,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (June 10, 2010)

Before BLACK, PRYOR and HILL, Circuit Judges.

PER CURIAM:

     D. Nicole Williams, appointed counsel for Paul Coney, Jr., in this 18 U.S.C.
§ 3582(c)(2) proceeding, has filed a motion to withdraw on appeal, supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguably meritorious

issues, counsel’s motion to withdraw is GRANTED, and the denial of Coney’s

§ 3582(c)(2) motion is AFFIRMED.




                                          2